Citation Nr: 0939572	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  98-01 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for neurological deficit of the lower 
extremities as the residual of spinal cord injury.

2.  Entitlement to service conection for neurological deficit 
of the lower extremities as the residual of spinal cord 
injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active service from March 1995 to January 
1960, and from March 1961 to December 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The February 1997 rating decision was appealed to the Board.  

A hearing in front of the Decision Review Officer was held in 
March 1998.  A transcript of the hearing has been associated 
with the claim file.  

In May 2000, the Board denied the claim.  In an August 2001 
Order, the U.S. Court of Appeals for Veterans Claims (Court), 
in part, vacated that portion of the Board's decision that 
denied the claim for benefits under 38 U.S.C.A. § 1151 and 
remanded the matter for readjudication.  In June 2002, March 
2003, and July 2003, the Board requested further evidentiary 
development on the claim.

The Board notes that the instant claim was originally 
characterized as entitlement to benefits under 38 U.S.C.A. § 
1151 for residuals of a spinal cord injury with loss of use 
of both lower extremities.  During remand status prior to 
2007, the RO determined that the issues related to spinal 
cord injury should be characterized under a theory of 
entitlement based on secondary service connection, because 
the claimed spinal cord injury had occurred during a surgical 
procedure for the appellant's service-connected left knee 
disability.  In a rating decision of September 2004, the RO 
accepted that the appellant had suffered a spinal cord injury 
and granted service connection on a secondary basis for 
erectile dysfunction.  In March 2006, the RO subsequently 
granted service connection on a secondary basis for 
neurogenic bladder and loss of bowel control.  Taking this 
into consideration, the Board characterized the issue as 
compensation for neurologic deficit of the lower extremities 
as a residual of the spinal cord injury. 

In February 2007, the Board remanded the matter for a VA 
medical examination and opinion. 

In December 2007, the Board denied the appellant's claim.  In 
March 2009, pursuant to a Joint Motion for Remand, the Court 
vacated the December 2007 decision and remanded for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009)).  These provisions 
include enhanced duties to notify and assist claimants.  
Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.

As noted above, the Board notes that the instant claim was 
originally characterized as entitlement to benefits under 38 
U.S.C.A. § 1151 for residuals of a spinal cord injury with 
loss of use of both lower extremities.  However, the RO has 
determined that the issues related to spinal cord injury 
should be characterized under a theory of entitlement based 
on secondary service connection, because the claimed spinal 
cord injury had occurred during a surgical procedure for the 
appellant's service-connected left knee disability.  
Moreover, in a rating decision of September 2004, the RO 
accepted that the appellant had suffered a spinal cord injury 
and granted service connection on a secondary basis for 
erectile dysfunction.  In March 2006, the RO subsequently 
granted service connection on a secondary basis for 
neurogenic bladder and loss of bowel control.  
 
The Board notes that the VCAA notice letters of November 2004 
and May 2005 are deficient.  The November 2004 letter does 
not address the residuals of the spinal cord injury of a 
neurological deficit of the lower extremities.  The May 2005 
letter characterizes the issue as a claim for benefits under 
38 U.S.C.A. § 1151 rather than as a secondary service 
connection claim.  Thus, another VCAA letter must be issued 
to correct these procedural due process problems before the 
Board can decide this case. 

The Board further notes that the VCAA requires that VA assist 
in obtaining relevant records, including private medical 
records, when such records have been identified.  See 38 
U.S.C.A. § 5103A.  When the record contains sufficient 
evidence to identify and locate the necessary evidence, the 
VA is required to assist the claimant by requesting the 
evidence directly from the source.  38 C.F.R. § 3.159(c)(1).  

The appellant's representative stated in an informal brief of 
June 2009 the appellant has continued to receive treatment at 
the VAMC in Durham for the disability for which he seeks 
service connection/ compensation.  The most recent records 
date to 2007.  Therefore, treatment records since 2007are 
outstanding.  These records are relevant to the present claim 
and must be associated with the claim file.  

Moreover, the Board notes that the VCAA requires that VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In the March 2009 Joint Motion, the parties agreed that a 
remand was appropriate as the appellant had not been afforded 
with an adequate VA medical examination.

As noted in the Joint Motion, the examiner, in the April 2207 
VA examination, found that the appellant's motor examination 
is very limited because of poor effort due to pain; however, 
there is not evidence of a spinal cord injury or any other 
neurological deficit.  The parties noted that the appellant 
had been granted service connection for other disabilities 
resulting from the spinal cord injury in question, and 
therefore, the examiner's statement was ambiguous at best or 
founded upon a faulty factual predicate at worst.  

Additionally, the Board notes that in April 2003, the 
appellant underwent a VA neurological examination to 
determine the residuals of a spinal cord injury.  The 
examiner noted that the appellant had 3/5 strength in his 
lower extremities, as well as an inability to toe and heel 
walk.  He also diminished vibratory sense in his feet.  He 
was able to take steps with cane assist for about eight to 
ten feet, with a slow and wobbly gait.  Review of the record 
reflects that the appellant uses a wheelchair for anything 
other than short distances.

In light of the foregoing, the Board is of the opinion that 
another examination would be probative in ascertaining 
whether there is a neurological deficit of the lower legs and 
if so, the etiology of the same.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should send the appellant a 
VCAA notice letter that is consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), 38 C.F.R. § 3.310 and all 
other applicable legal precedent.  The 
notice should rephrase the issue as one of 
entitlement to service connection as 
secondary to a service connected 
disability and should specifically provide 
the requirements necessary to establish 
service connection on a secondary basis.  

2.  The RO should request all of the 
treatment records for the appellant from 
the VAMC in Durham from 2007 to the 
present.  

3.  After the above developments have been 
completed, the appellant should be 
scheduled for a VA neurological 
examination, preferably with a 
neurologist, if available, to determine 
the nature, extent, and etiology of any 
currently present neurological deficit of 
his lower extremities.  All appropriate 
testing should be carried out, to include 
EMG and nerve conduction velocities if 
deemed appropriate to address the issues 
presented in this remand.

The examiner should be informed that VA 
has conceded that a spinal cord injury was 
incurred in 1994, during treatment for the 
veteran's service-connected left knee 
disability.

Upon examination and review of the record, 
the examiner should identify all currently 
present neurological deficits of the 
Veteran's lower extremities.  If 
neurologic deficits exist, the examiner 
should provide an opinion regarding 
whether it is at least as likely as not 
that any neurological deficit of the lower 
extremities is related to spinal cord 
injury incurred in 1994.  The examiner 
should provide a similar opinion regarding 
whether any currently present neurological 
deficit is the result of hospitalization, 
medical or surgical treatment by VA.

The complete rationale for all opinions 
expressed should be fully discussed in the 
examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



